UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D/A (Amendment No. 2) Under the Securities Exchange Act of 1934 HANSON PLC (Name of Issuer) Ordinary Shares with par value of £0.10 each (Title of Class of Securities) GB0033516088 (CUSIP number) American Depositary Shares (each representing 5 Ordinary Shares) (Title of Class of Securities) US411349103 (CUSIP number) Dr. Ingo Schaffernak HeidelbergCement AG Berliner Strasse 6 69120 Heidelberg Germany 011-49-6221-481-366 (Name, address and telephone number of person authorized to receive notices and communications) Copy to: David Mercado, Esq. Cravath, Swaine & MooreLLP Worldwide Plaza 825 Eighth Avenue New York, New York 10019 (212) 474-1000 August 23, 2007 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240-13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. 1. Names of Reporting Persons. Dr.Adolf Merckle I.R.S. Identification Nos. of above persons (entities only). Not applicable (naturalperson) 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[ ] (b) [x] 3. SEC Use Only 4. Source of Funds (See Instructions) WC, BK 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization Germany Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power – 8. Shared Voting Power 720,801,629 (See Item 5) 9. Sole Dispositive Power – 10. Shared Dispositive Power 720,801,629 (See Item 5) 11. Aggregate Amount Beneficially Owned by Each Reporting Person 720,801,629 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 100% 14. Type of Reporting Person (See Instructions) IN 1. Names of Reporting Persons. Ms. Ruth Merckle I.R.S. Identification Nos. of above persons (entities only).
